         Case 1:20-cr-00179-DLC Document 387
                                         386 Filed 08/31/21
                                                   08/30/21 Page 1 of 2




                                                                            August 30, 2021


BY ECF
The Honorable Judge Denise L. Cote
United States District Judge
Southern District of New York
                                                     MEMO ENDORSED
500 Pearl Street
New York, NY 10007

RE:    United States v. David Uro
       20 Cr. 179 (DLC)

Honorable Judge Cote:
        I write on behalf of my client, David Uro, to respectfully request that the Court modify
Mr. Uro’s bail conditions to allow him to (1) travel beyond the District of New Jersey and the
Southern and Eastern Districts of New York for work, and (2) permit Pretrial Services to return
to Mr. Uro his travel documents for renewal and order Mr. Uro to return the documents to
Pretrial Services upon receipt of the newly issued documents. The Government and Pretrial
Services do not object to these requests.
        On February 27, 2020, Magistrate Judge Sarah L. Cave released Mr. Uro on his own
signature and imposed the following bail conditions: a $50,000 personal recognizance bond,
cosigned by two financially responsible persons; travel restricted to SDNY/EDNY and the
District of New Jersey for employment; surrender of all travel documents and no new
applications; pretrial supervision as directed by Pretrial Services; maintain current residence
(cannot relocate without permission of Pretrial Services); maintain employment; no new bank
accounts or lines of credit without prior approval from Pretrial Services; and no contact with co-
defendants unless in the presence of counsel. Mr. Uro’s bail conditions were timely satisfied.
        In September 2020, the Court granted Mr. Uro’s bail modification request to allow him to
travel more extensively in service of his car/freight shipping business. Specifically, the Court
granted permission for Mr. Uro to travel throughout New York and the following nearby states
for work purposes only: New Jersey, Delaware, Pennsylvania, Massachusetts, and Connecticut.
         Case 1:20-cr-00179-DLC Document 387
                                         386 Filed 08/31/21
                                                   08/30/21 Page 2 of 2




        On June 30, 2021, the Court approved Mr. Uro’s deferred prosecution, which is set to
expire on December 30, 2021. As a result, the conditions of Mr. Uro’s original bond were
replaced by the deferred prosecution conditions, which did not include the extended travel
conditions previously approved by the Court. Mr. Uro now requests that the Court once again
allow Mr. Uro to travel throughout New York and the following nearby states for work purposes
only: New Jersey, Delaware, Pennsylvania, Massachusetts, and Connecticut, consistent with the
conditions of release that the Court approved 11 months ago.
        In addition, Mr. Uro’s travel documents have expired since the start of the case. He
would like to renew the documents in anticipation of travel to Africa to visit family following the
expiration of his deferred prosecution period. Accordingly, Mr. Uro respectfully requests that the
Court permit Pretrial Services to return the travel documents to Mr. Uro for renewal and order
Mr. Uro return the documents to Pretrial Services upon receipt of the newly issued documents.
       Throughout the pendency of his case, Mr. Uro has been fully compliant with his bail
conditions and has reported to Pretrial Services as directed. The Government and Pretrial
Services do not object to these requests.
       Thank you for your consideration of these requests.


                                                     Respectfully submitted,
                                                            /s/
                                                     Marne L. Lenox
                                                     Assistant Federal Defender
                                                     (212) 417-8721
                              SO ORDERED:
                              Dated: August 31, 2021



                              _____________________________________
                              HONORABLE DENISE L. COTE
                              UNITED STATES DISTRICT JUDGE


cc:    Assistant United States Attorney Jun Xiang
       Assistant United States Attorney Kevin Mead
       Courtney Defeo, United States Pretrial Services Officer Assistant (by e-mail)
